  Case 1:20-cv-00658-MN Document 5 Filed 05/18/20 Page 1 of 1 PageID #: 289




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

3G LICENSING S.A., and SISVEL S.p.A.,                 C.A. No. 1:20-cv-00658-UNA
                       Plaintiffs,

       v.                                             JURY TRIAL DEMANDED

WIKO SAS and WIKO USA, INC.,

                       Defendants.

                   PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs Sisvel

International S.A., 3G Licensing S.A. and Sisvel S.p.A. (collectively, “Plaintiffs”) certify the

following:

       Sisvel International S.A. declares that it is a wholly owned subsidiary of Fineur

International S.A. No publicly held corporation owns 10% or more of its stock.

       3G Licensing S.A. declares that it is a wholly owned subsidiary of Sisvel International

S.A. No publicly held corporation owns 10% or more of its stock.

       Sisvel S.p.A. declares that it is a wholly owned subsidiary of Sisvel International S.A.

No publicly held corporation owns 10% or more of its stock.

Dated: May 18, 2020                               DEVLIN LAW FIRM LLC

                                                  /s/ Timothy Devlin
                                                  Timothy Devlin (No. 4241)
                                                  1526 Gilpin Avenue
                                                  Wilmington, DE 19806
                                                  Phone: (302) 449-9010
                                                  Fax: (302) 353-4251
                                                  tdevlin@devlinlawfirm.com

                                                  Attorneys for Plaintiffs



                                                 1
